Citation Nr: 1225412	
Decision Date: 07/23/12    Archive Date: 07/30/12

DOCKET NO.  10-49 348	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUE

Entitlement to nonservice-connected pension. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and Ms. PA


ATTORNEY FOR THE BOARD

S. M. Marcus, Counsel


INTRODUCTION

The Veteran served on active duty from November 1973 to November 1976.

This matter is before the Board of Veterans' Appeals (Board) on appeal from an April 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Jackson, Mississippi.  The Veteran had a hearing before the undersigned in March 2012 and the transcript is of record.

The Veteran provided additional evidence at his March 2012 hearing before the file was sent to the Board.  A supplemental statement of the case (SSOC) was not issued, but this is not necessary since the evidence submitted was accompanied by a signed waiver of local jurisdictional review.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required on his part.


REMAND

The Veteran claims he is unemployable due to various disabilities including arthritic joint pain, poor vision, kidney disease and liver disease (to include hepatitis C).  

Eligibility for nonservice-connected disability pension is dependent upon the veteran meeting the threshold service requirements of 38 U.S.C.A. § 1521.  Provided that the service requirements of section 1521(j) are met, a veteran must also meet either a disability or an age requirement.  38 U.S.C.A. §§ 1513(a), 1521(a); 38 C.F.R. § 3.3(a)(3); see also Hartness v. Nicholson, 20 Vet. App. 216, 221 (2006).  

For veterans less than 65 years of age (which is the case here), the disability requirement is that a veteran must be permanently and totally disabled from a nonservice-connected disability not the result of the Veteran's willful misconduct.  38 U.S.C.A. § 1521(a).  

Alcohol abuse and drug abuse, unless they are a secondary result of an organic disease or disability, are considered to be willful misconduct.  38 C.F.R. § 3.301(c)(2)-(3).  The isolated and infrequent use of drugs by itself will not be considered willful misconduct. However, the progressive and frequent use of drugs to the point of addiction will be considered willful misconduct.  Id. 

A veteran is considered permanently and totally disabled if the veteran is any of the following: (1) a patient in a nursing home for long-term care because of disability; or (2) disabled, as determined by the Commissioner of Social Security for purposes of any benefits administered by the Commissioner; or (3) unemployable as a result of disability reasonably certain to continue throughout the life of the person; or (4) suffering from: (i) any disability which is sufficient to render it impossible for the average person to follow a substantially gainful occupation, but only if it is reasonably certain that such disability will continue throughout the life of the person; or (ii) any disease or disorder determined by VA to be of such a nature or extent as to justify a determination that persons suffering from that disease or disorder are permanently and totally disabled.  38 U.S.C.A. § 1521; 38 C.F.R. § 3.3 (a)(3). 

In addition to meeting either the disability or age requirement, a veteran must also meet certain net worth and income requirements and not have an annual income in excess of the applicable maximum annual pension rate specified in 38 C.F.R. § 3.23.   

The RO denied this claim, finding the Veteran's unemployability was largely due to his polysubstance addictions versus physical disabilities.

At his hearing, the Veteran testified that he has been clean and sober for 17 months.  He also provided a January 2012 favorable decision from the Social Security Administration (SSA) awarding him disability benefits for his physical disabilities.  

Where VA has notice that the Veteran may be receiving disability benefits from the SSA, and that records from that agency may be relevant, VA has a duty to acquire a copy of the decision granting Social Security disability benefits, and the supporting medical documents on which the decision was based.  See Hayes v. Brown, 9 Vet. App. 67 (1996).  The records have not been requested; they must be obtained.  

The Veteran last provided an income net worth statement in January 2008; a new income and net worth statement must be obtained.  

The Veteran was last afforded a VA examination in May 2010, over two years ago, where the examiner found him capable of performing light or sedentary employment despite his physical disabilities.  Rather, the examiner noted the Veteran's polysubstance abuse as his major difficulty.  When sober, the examiner concluded that Veteran is able to function "generally satisfactory."  At that time, the Veteran reported being sober for six months.  VA outpatient treatment records from 2010 also note the Veteran's sobriety.

The claims folder reflects the Veteran moved around a lot.  There is a noticeable gap in time in his VA outpatient treatment records from 2008 to 2010.  The VAMC in Jackson attempted to schedule him for a VA examination in 2010 and was told the Veteran was an inpatient at the VA hospital in Shreveport, Louisiana.  Thereafter, 2010 VA outpatient treatment records were associated with the claims folder from the VAMC in Shreveport.  All VA outpatient treatment records during the appellate time frame must be obtained.  

In light of the possibility of missing VA outpatient treatment records, the recent SSA disability award, and the Veteran's sworn testimony regarding his sobriety, a VA examination, considering all of those factors is necessary.  

Accordingly, the case is REMANDED for the following action:

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  Expedited handling is required.

1.  Ask the Veteran to identify and provide release forms for any and all private medical providers who have treated him since 2008; thereafter, request those records, explaining that actual medical records, as opposed to summaries, are needed.  The Veteran's medical treatment records from April 2008 to the present from all VA providers; specifically the VA Medical Centers in Jackson, Mississippi and Shreveport, Louisiana, must be obtained.  

All efforts to obtain identified records should be fully documented, and VA facilities must provide a negative response if records are not available.

2.  Obtain a copy of the decision and all medical records relied upon in conjunction with any filed claim by the Veteran for SSA disability benefits.  Any attempts to obtain records that are ultimately unsuccessful, must be documented in the claims folder.

3.  After the above records are obtained, to the extent available, schedule the Veteran for a VA examination.   The claims file is to be provided for the examiner's review in conjunction with the examination.  Conduct all testing and evaluation needed to make the determinations below. 

The examiner is to provide diagnoses for any and all disabilities found upon examination, and determine the nature and severity of each diagnosed disability. 

The examiner is to provide an opinion regarding whether the Veteran is precluded from obtaining and maintaining substantially gainful employment due to any or all of his diagnosed disabilities and, if so, whether it is reasonably certain that such disability or disabilities will continue throughout the life of the Veteran. 

The examiner must distinguish the impact on employability of any current substance abuse from the impact of any other disabilities (considering the Veteran's claimed current sobriety). 

Further, the examiner may not consider the impact on employability of any diagnosed disability which is attributable to his prior substance abuse.  In this regard, the examiner must make specific findings as to whether his diagnosed Hepatitis C and liver disease are the result of substance abuse.  The examiner must provide a detailed rationale of all opinions. 

4.  Request that the Veteran complete a current income verification form for pension. 

5. Then, readjudicate the Veteran's claim for entitlement to nonservice-connected pension, with application of all appropriate laws, regulations, and case law, and consideration of any additional information obtained as a result of this Remand. If the decision remains adverse to the Veteran, he and his representative must be furnished a supplemental statement of the case and afforded an appropriate period of time to respond.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2002).



_________________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).



